Name: Commission Regulation (EEC) No 2707/85 of 26 September 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 85 Official Journal of the European Communities No L 256/27 COMMISSION REGULATION (EEC) No 2707/85 of 26 September 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 27 of Regulation No 136/66/EEC provides that a subsidy should be granted in respect of oil seeds harvested and processed within the Commu ­ nity when the target price for a species of seed is higher than the price on the world market ; whereas these provisions at present apply only in respect of colza, rape and sunflower seeds ; - Whereas the subsidy on oil seeds should, theoretically, be equal to the difference between those two prices ; Whereas the target price and the monthly increments in the target price of sunflower seed for the 1985/86 marketing year have been fixed in Regulations (EEC) No 1489/85 0, and (EEC) No 1490/85 (8) ; Whereas in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for October, November, December 1985, January and February 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for September, October, November, December 1985, January and February 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas Article 29 of Regulation No 136/66/EEC provides that the world market price, calculated for a Community frontier crossing point, is to be deter ­ mined on the basis of the most favourable purchasing opportunities, quotations being adjusted where neces ­ sary to take account of quotations for competing products ; Whereas Article 4 of Council Regulation No 115/ 67/EEC of 6 June 1967 laying down criteria for deter ­ mining world market prices for oil seeds and fixing the frontier crossing point (9), as last amended by Regulation (EEC) No 1983/82 (10), fixed the said cros ­ sing point at Rotterdam ; whereas Article 1 of that Regulation provides that when the world market price is being determined account should be taken of all offers on the world market known to the Commission and of quotations on those exchanges which are signi ­ ficant for international trade ; whereas Article 2 of Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds ("), as last amended by Regulation (EEC) No 1971 /85 (12), provides that offers and quotations which do not relate to shipments to be effected within 30 days following the date on which the world market price is determined should be disre ­ garded ; whereas offers and quotations which the Commission believes, in view of general price move ­ ments or information available to it, not to be repre ­ sentative of the real trend of the market must also be disregarded ; whereas offers and quotations relating to quantities of less than 500 tonnes and offers relating to seed of a quality other than that normally acceptable on the world market must also be disregarded ; Whereas Article 3 of Regulation No 225/67/EEC provides that of the offers and quotations taken into (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (&lt;) OJ No L 137, 27 . 5 . 1985, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5 . 1984, p . 4 . 0 OJ No L 151 , 10 . 6 . 1985, p . 13 . (8) OJ No L 151 , 10 . 6 . 1985, p . 14 . (') OJ No 111 , 10 . 6 . 1967, p . 2196/67 . ( ,0) OJ No L 215, 23 . 7 . 1982, p . 6 . (") OJ No 136, 30 . 6 . 1967, p . 2919/67 . ( 12) OJ No L 185, 18 . 7 . 1985, p . 15 . No L 256/28 Official Journal of the European Communities 27. 9 . 85 consideration, those for delivery c and f should be increased by 0,2 % ; whereas offers and quotations for delivery fas, fob or otherwise should be increased, as appropriate, by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point ; whereas cif offers and quotations for frontier crossing points other than Rotterdam should be adjusted to allow for the difference in transport and insurance costs as compared with a product delivered cif Rotterdam ; whereas the Commission should take account only of the loading, transport and insurance costs which to its knowledge are the lowest ; whereas, finally, offers and quotations for delivery cif Rotterdam should be increased by 0,242 ECU ; as a basis for determining the world market price and where it is, moreover, impossible to establish the value of the oil or oil cake processed from such seed, the world market price should be determined on the basis of the most recent known value for oil or oil cake, adjusted to take account of the trend of world prices for competing products by applying to that value the rules set out in Article 2 of Regulation No 115/ 67/EEC ; whereas Article 7 of Regulation No 225/ 67/EEC defines competing products as those oils or oil cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration ; Whereas Article 5 of Regulation No 115/67/EEC provides that the world market price should be deter ­ mined for seed of the standard quality for which the target price has been fixed, delivered in bulk ; Whereas, under Article 6 of Regulation No 115/ 67/EEC, the price determined for colza, rape and sunflower seeds must also be adjusted by an amount not exceeding the margin, as calculated in accordance with that Article, where that margin may affect the normal disposal of seeds harvested in the Community ; Whereas the factors to be taken into consideration for the purpose of determining that margin are defined in Article 8 of Regulation No 225/67/EEC ; whereas no adjustment should be made where the margin is found to be less than 0,604 ECU ; Whereas Article 3 of Regulation No 225/67/EEC provides that offers and quotations relating to products presented otherwise than in bulk should be adjusted by deducting the additional value resulting from that presentation ; whereas offers and quotations relating to a quality other than the standard quality for which the target price was fixed should be adjusted on the basis of the coefficients of equivalence shown in the Annex to that Regulation ; whereas, in the case of offers on the world market for qualities of colza and rape seed other than those listed in that Annex, coefficients of equivalence derived from those listed in that Annex may, pursuant to Article 4 of Regulation No 225/ 67/EEC, be applied ; whereas, when derived coef ­ ficients are being calculated, account must be taken of the differences between prices for the qualities of seed in question and prices for the qualities listed in that Annex, and of the characteristics of these various seeds ; Whereas Council Regulation, (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (') laid down rules for granting the subsidy on oil seeds ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the day on which the seeds are placed under control at an oil or feed mill and, where appropriate, a corrective amount ; whereas Article 35 of Commission Regula ­ tion (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (2), as last amended by Regulation (EEC) No 1062/85 (3), provides that such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the applica ­ tion was lodged by the corrective amount and the difference between the target prices mentioned in Article 35 of Regulation (EEC) No 2681 /83 ; Whereas Article 2 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price, that price should be determined on the basis of the value of the average quantities of oil and oil cake resulting from the processing of 100 kilograms of seed within the Community less an amount corresponding to the cost of processing these seeds into oil and oil cake ; whereas the quantities and costs to be taken into consideration for the purposes of the calculation are fixed in Article 5 of Regulation No 225/67/EEC ; whereas the value of those quantities should be deter ­ mined in accordance with Article 6 of that Regula ­ tion : Whereas Article 37 of Regulation (EEC) No 2681 /83 provides that the corrective amount must be equal to (') OJ No L 163, 22. 6 . 1983, p. 44. (2) OJ No L 266, 28 . 9 . 1983, p. 1 . (3) OJ No L 113, 26 . 4. 1985, p. 12. Whereas Article 3 of Regulation No 115/67/EEC provides that, where no offer or quotation can be used 27. 9 . 85 Official Journal of the European Communities No L 256/29 Whereas, however, pursuant to Article 2a of Regula ­ tion (EEC) No 1569/72, the monetary disparity for the marketing years 1984/85 to J 986/87 will be calculated by a method which takes into account a coefficient applied to the conversion rate resulting from the central rate ; whereas Regulation (EEC) No 2679/85 (2) fixed the coefficient ; the difference between the world market price for colza, rape and sunflower seeds and the forward price for those seeds valid for a shipment effected during the month in which the seeds were placed under control at an oil mill, those prices being determined in accordance with Articles 1 , 4 and 5 of Regulation No 115/67/EEC ; whereas, if no offer and no price can be used for such determination, the method of calculation provided for in Article 37 of Regulation (EEC) No 2681 /83 should be used ; whereas the abovementioned difference may be adjusted in accordance with Article 38 of Regulation (EEC) No 2681 /83, account being taken of the prices of the main competing cereals ; Whereas Regulation (EEC) No 1813/84 specifies the spot and forward exchange rates and the period to be used for calculating the differential amounts ; whereas in cases where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, must be used ; Whereas, for the period 17 to 23 April 1985 for certain currencies : Whereas Article 33 of Regulation (EEC) No 2681 /83 provides for the publication of the amount of the final subsidy obtained from the conversion into each of the national currencies of the amount in ECU resulting from the calculation referred to above plus or minus the differential amount ; whereas Article 1 of Regula ­ tion (EEC) No 1813/84 (') defined the elements which determine the differential amounts ; whereas these elements are equal to the incidence on the target price or the subsidy of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 ; whereas, according to these provi ­ sions, this percentage represents :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; (a) for those Member States whose currencies are maintained as between themselves within a spread at any given moment of 2,25 % , the difference between :  the conversion rate used under the common agricultural policy, and  the conversion rate resulting from the central rate, Whereas the subsidy should be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week ; whereas the subsidy may be altered whenever it becomes obvious that such alteration is necessary ; (b) for Italy, the United Kingdom and Greece, the difference between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the central rate of each of the currencies of the Member States referred to in (a), and  the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in (a), as recorded over a period to be deter ­ mined ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that, pursuant to Article 33 of Regulation (EEC) No 2681 /83 the amount of the subsidy in ECU and the amount of the subsidy in each of the national curren ­ cies must be fixed in accordance with the Annex to this Regulation ; whereas, pursuant to the same Article, the spot and forward exchange rates for the ECU in national currencies determined in accordance with Article 4 of Regulation (EEC) No 1813/84 must also be published, (  ) OJ No L 170 , 29 . 6 . 1984, p. 41 . (2) OJ No L 254, 25 . 9 . 1985, p. 14. No L 256/30 Official Journal of the European Communities 27. 9 . 85 seed will , however, be confirmed or replaced as from 27 September 1985 to take into account the indicative price which is fixed for these products for the 1985/ 1986 marketing year, and the amount of the monthly increase for October, November, December 1985, January and February 1986 for colza and rape seed . HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annex hereto. 2. The amount of the subsidy in the case of advance fixing for September, October, November, December 1985, January and February 1986 for colza and rape Article 2 This Regulation shall enter into force on 27 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1985. For the Commission Frans ANDRIESSEN Vice-President 27. 9 . 85 Official Journal of the European Communities No L 256/31 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 22,238 (') 23,783 (*) 24,122 (') 24,276 (') 24,149 (') 24,191 (') 2. Final aids II||II||II Seeds harvested and processed in : Il||  Federal Republic of Germany (DM) 54,72 (') 58,33 (') 59,18 (') 59,72 0 59,46 (') 60,09 (')  Netherlands (Fl) 61,65 (') 65,73 (') 66,65 (') 67,26 (') 66,97 (') 67,61 (')  BLEU (Bfrs/Lfrs) 1 032,1 1 (') 1 103,81 (') 1 119,55 (') 1 125,75 (') 1 119,83 (') 1 114,33 (')  France (FF) 153,09 (') 164,02 (') 166,01 (') 166,35 (') 165,36 (') 165,60 (')  Denmark (Dkr) 187,13 (') 200,13 (') 202,99 (') 204,28 (') 203,21 (') 203,04 (')  Ireland ( £ Irl) 16,681 (') 17,840 (') 18,090 (') 18,162 (') 18,066 (') 17,985 0  United Kingdom ( £) 14,278 (  ) 15,21 2 (') 15,426 (') 1 5,529 (') 15,464 (') 15,329 (')  Italy (Lit) 31 071 (') 33 436 (') 33 738 (') 33 753 (') 33 506 (') 33 300 (')  Greece (Dr) 2 047,72 (') 2 215,32 (') 2 248,34 (') 2 260,72 (') 2 241,74 (') 2 241,62 (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 27,147 28,747 29,423 30,158 30,428 2. Final aids I|| Seeds harvested and processed in :  Federal Republic of Germany (DM) 66,80 70,55 72,18 74,11 74,78  Netherlands (Fl) 75,27 79,49 81,31 83,47 84,22  BLEU (Bfrs/Lfrs) 1 259,94 1 334,20 1 365,57 1 398,55 1 411,07  France (FF) 186,88 198,19 202,48 206,81 208,65  Denmark (Dkr) 228,44 241,91 247,59 253,78 256,05  Ireland ( £ Irl) 20,363 21,563 22,066 22,565 22,767  United Kingdom ( £) 17,431 18,401 18,817 19,270 19,444  Italy (Lit) 37 925 40 368 41 147 42 027 42 396  Greece (Dr) 2 499,19 2 672,05 2 741,80 2 818,13 2 842,58 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,226040 2,219430 2,212690 2,206030 2,206030 2,187640 Fl 2,504590 2,499900 2,495240 2,490510 2,490510 2,475060 Bfrs/Lfrs 45,149600 45,181000 45,219500 45,267100 45,267100 45,412300 FF 6,789270 6,798300 6,808140 6,819870 6,819870 6,860990 Dkr 8,073980 8,078720 8,081540 8,084740 8,084740 8,086700 £ Irl 0,716531 0,717607 0,718675 0,719561 0,719561 0,722207 £ 0,572889 0,574539 0,576062 0,577461 0,577461 0,580633 Lit 1 499,77 1 505,58 1 511,93 1 517,74 1 517,74 1 535,39 Dr 107,63460 107,67270 107,72140 107,78130 107,78130 107,94680